Epitomized Opinion
WASHBURN, J.
George Prosser had a son, the plaintiff in this action, and two daughters, defendants in the action. Prosser Sr. leased a certain farm to Prosser Jr., the latter to pay $500 annually and perform certain other obligations. Prosser Jr. failed to make the payments as stipulated but the father never threatened forfeiture. Prosser Sr. died and by his will his interest in the farm was transferred to his daughters. Prosser Jr. then sought to pay up the back rent but the parties were unable to agree as to the exact amount, and the daughters declared the lease forfeited. Prosser brings action to restrain the Krugers from declaring a forfeiture, he offering to pay the arrearages. Held by the court of appeals in enjoining Kruger from declaring forfeiture:
1. It is well settled that forfeiture are not favored, and that equity will relieve against forfeiture of a lease for non-payment of rent where the party in default is ready, able and willing to pay the ar-rearage.
2. The lenience of the lessor before his death indicates that he had no intention of declaring a forfeiture.